DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Regarding claim 1, the prior art of record fails to teach or suggest “calculate a first temperature of 
respectively, one-to-one when a heat density of each of the plurality of heating cells is set to a first heat density; 
store the first temperature of each of the plurality of temperature cells; 
calculate a second temperature of the temperature surface when heat densities of the plurality of heating cells are set to a second heat density obtained by adding a constant value to each of first heat densities; 
store the second temperature of each of the plurality of temperature cells; 
calculate a change coefficient indicating a change amount of a temperature for a change amount of a heat density with respect to each of the plurality of heating cells according to a temperature difference between the first temperature and the second temperature of each of the plurality of temperature cells; 
determine a third heat density of each of the plurality of heating cells so that a third temperature of each of the plurality of temperature cells becomes a desired target temperature, based on the change coefficient;
 determine a width of each of the plurality of heating cells, based on the third heat density of each of the plurality of heating cells; and 
change a shape of each of the plurality of heating cells, based on the width of each of the plurality of heating cells by using mesh morphing.”, in combination with the other elements of the claim.  The closest prior art of record, Yamaguchi; Atsushi et al. (United States Patent #9719520) teaches heating and/or an information processing apparatus comprising (title discloses an information processing apparatus): a memory (col.4 line 42-44 disclose a memory); and a processor (col.4 line 45-49 disclose a processor) coupled to the memory and configured to (col.4 line 52 – col.5 line 3 and col.5 line 18-36 teaches a process which shows the coupling of the memory to the processor): a temperature surface (fig.26b shows substrate 201 having heating elements H1 and H2 which give the surface a temperature) partitioned into a plurality of temperature cells associated with a plurality of heating cells (fig.27 teaches a plurality of heating elements H1 and H2 as temperature cells containing 9 unit heating cells each) partitioning a heating surface (fig.27 shows the heating surface of the substrate 201 shown in fig.26b).  However, the prior art of record fails to teach or suggest “calculate a first temperature of
, respectively, one-to-one when a heat density of each of the plurality of heating cells is set to a first heat density; 
store the first temperature of each of the plurality of temperature cells; 
calculate a second temperature of the temperature surface when heat densities of the plurality of heating cells are set to a second heat density obtained by adding a constant value to each of first heat densities; 
store the second temperature of each of the plurality of temperature cells; 
calculate a change coefficient indicating a change amount of a temperature for a change amount of a heat density with respect to each of the plurality of heating cells according to a temperature difference between the first temperature and the second temperature of each of the plurality of temperature cells; 
determine a third heat density of each of the plurality of heating cells so that a third temperature of each of the plurality of temperature cells becomes a desired target temperature, based on the change coefficient;
 determine a width of each of the plurality of heating cells, based on the third heat density of each of the plurality of heating cells; and 
change a shape of each of the plurality of heating cells, based on the width of each of the plurality of heating cells by using mesh morphing.” as currently claimed.

2. Claims 2-4 are allowable due to their dependence on claim 1.

3. Regarding claim 5, the prior art of record fails to teach or suggest “calculating a first temperature of
, respectively, one-to-one when a heat density of each of the plurality of heating cells is set to a first heat density;
storing the first temperature of each of the plurality of temperature cells; 
calculating a second temperature of the temperature surface when heat densities of the plurality of heating cells are set to a second heat density obtained by adding a constant value to each of first heat densities; 
storing the second temperature of each of the plurality of temperature cells; 
calculating a change coefficient indicating a change amount of a temperature for a change amount of a heat density with respect to each of the plurality of heating cells according to a temperature difference between the first temperature and the second temperature of each of the plurality of temperature cells; 
determining a third heat density of each of the plurality of heating cells so that a third temperature of each of the plurality of temperature cells becomes a desired target temperature, based on the change coefficient; 
determining a width of each of the plurality of heating cells, based on the third heat density of each of the plurality of heating cells; and 
changing a shape of each of the plurality of heating cells, based on the width of each of the plurality of heating cells by using mesh morphing.”, in combination with the other elements of the claim.  The closest prior art of record, Yamaguchi; Atsushi et al. (United States Patent #9719520) teaches a non-transitory computer-readable recording medium storing a program (Summary discloses a non-transitory computer-readable recording medium storing a program) that causes a computer to execute a procedure (summary discloses a procedure), the procedure comprising: a temperature surface (fig.26b shows substrate 201 having heating elements H1 and H2 which give the surface a temperature) partitioned into a plurality of temperature cells associated with a plurality of heating cells (fig.27 teaches a plurality of heating elements H1 and H2 as temperature cells containing 9 unit heating cells each) partitioning a heating surface, (fig.27 shows the heating surface of the substrate 201 shown in fig.26b).  However, the prior art of record fails to teach or suggest “calculating a first temperature of
, respectively, one-to-one when a heat density of each of the plurality of heating cells is set to a first heat density;
storing the first temperature of each of the plurality of temperature cells; 
calculating a second temperature of the temperature surface when heat densities of the plurality of heating cells are set to a second heat density obtained by adding a constant value to each of first heat densities; 
storing the second temperature of each of the plurality of temperature cells; 
calculating a change coefficient indicating a change amount of a temperature for a change amount of a heat density with respect to each of the plurality of heating cells according to a temperature difference between the first temperature and the second temperature of each of the plurality of temperature cells; 
determining a third heat density of each of the plurality of heating cells so that a third temperature of each of the plurality of temperature cells becomes a desired target temperature, based on the change coefficient; 
determining a width of each of the plurality of heating cells, based on the third heat density of each of the plurality of heating cells; and 
changing a shape of each of the plurality of heating cells, based on the width of each of the plurality of heating cells by using mesh morphing” as currently claimed.

4. Claims 6-8 are allowable due to their dependence on claim 5.

5. Regarding claim 9, the prior art of record fails to teach or suggest “calculating a first temperature of
, respectively, one-to-one when a heat density of each of the plurality of heating cells is set to a first heat density;
storing the first temperature of each of the plurality of temperature cells; 
calculating a second temperature of the temperature surface when heat densities of the plurality of heating cells are set to a second heat density obtained by adding a constant value to each of first heat densities; 
storing the second temperature of each of the plurality of temperature cells; 
calculating a change coefficient indicating a change amount of a temperature for a change amount of a heat density with respect to each of the plurality of heating cells according to a temperature difference between the first temperature and the second temperature of each of the plurality of temperature cells; 
determining a third heat density of each of the plurality of heating cells so that a third temperature of each of the plurality of temperature cells becomes a desired target temperature, based on the change coefficient; 
determining a width of each of the plurality of heating cells, based on the third heat density of each of the plurality of heating cells; and changing a shape of each of the plurality of heating cells, based on the width of each of the plurality of heating cells by using mesh morphing,”, in combination with the other elements of the claim.  The closest prior art of record, Yamaguchi; Atsushi et al. (United States Patent #9719520) teaches a heat density calculation method comprising (col.37 line 15 – 32 along with the formula teach a heat density calculation): a temperature surface (fig.26b shows substrate 201 having heating elements H1 and H2 which give the surface a temperature) partitioned into a plurality of temperature cells associated with a plurality of heating cells (fig.27 teaches a plurality of heating elements H1 and H2 as temperature cells containing 9 unit heating cells each) partitioning a heating surface, (fig.27 shows the heating surface of the substrate 201 shown in fig.26b); by a processor (col.4 line 45-49 disclose a processor).  However, the prior art of record fails to teach or suggest “calculating a first temperature of
, respectively, one-to-one when a heat density of each of the plurality of heating cells is set to a first heat density;
storing the first temperature of each of the plurality of temperature cells; 
calculating a second temperature of the temperature surface when heat densities of the plurality of heating cells are set to a second heat density obtained by adding a constant value to each of first heat densities; 
storing the second temperature of each of the plurality of temperature cells; 
calculating a change coefficient indicating a change amount of a temperature for a change amount of a heat density with respect to each of the plurality of heating cells according to a temperature difference between the first temperature and the second temperature of each of the plurality of temperature cells; 
determining a third heat density of each of the plurality of heating cells so that a third temperature of each of the plurality of temperature cells becomes a desired target temperature, based on the change coefficient; 
determining a width of each of the plurality of heating cells, based on the third heat density of each of the plurality of heating cells; and changing a shape of each of the plurality of heating cells, based on the width of each of the plurality of heating cells by using mesh morphing” as currently claimed.

6. Claims 10-12 are allowable due to their dependence on claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867